DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The prior art does not appear to disclose (as recited in claim 1):
at least one first integrated circuit including a first type of dynamic random access memory (DRAM); at least one second integrated circuit including a second type of DRAM, wherein 
a second memory array in the second type of DRAM is less dense than a first memory array in the first type of DRAM and one or more accesses to the second memory array in the second type of DRAM are lower in energy consumption than accesses to the first memory array in the first type of DRAM, and wherein 
the first memory array comprises a first plurality of banks having a first bank size and the second memory array comprises a second plurality of banks having a second bank size that is less than the first bank size,

The prior art does not appear to disclose (as recited in claim 19):
controlling access to a first memory including a first type of dynamic random access memory (DRAM) and a second type of DRAM using a memory controller in a system comprising at least one first integrated circuit, at least one second integrated circuit, and a third integrated circuit, wherein 
the first integrated circuit includes the first type of DRAM and the second integrated circuit includes the second type of DRAM, and wherein 
a second memory array in the second type of DRAM is less dense than a first memory array in the first type of DRAM and one or more accesses to the second memory array in the second type of DRAM are lower in energy consumption than accesses to the first memory array in the first type of DRAM, and wherein 
the first memory array comprises a first plurality of banks having a first bank size and the second memory array comprises a second plurality of banks having a second bank size that is less than the first bank size.

The prior art does not appear to disclose (as recited in claim 20):
at least one first integrated circuit including a first type of dynamic random access memory (DRAM); at least one second integrated circuit including a second type of DRAM, wherein a second memory array in the second type of DRAM is less dense than a first memory array in the first type of DRAM and one or more accesses to the second memory array in the second type of DRAM are lower in energy consumption than accesses to the first memory array in the first type of DRAM, and wherein 
the first memory array comprises a first plurality of banks having a first bank size and the second memory array comprises a second plurality of banks having a second bank size that is less than the first bank size, and wherein a given access to the first type of DRAM includes a plurality of commands over a first interface to the first integrated circuit, and wherein the given access to the second type of DRAM includes a single command over a second interface to the second integrated circuit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kyung, US 20030076702 A1 does not appear to disclose a second memory array in the second type of DRAM is less dense than a first memory array in the first type of DRAM and one or more accesses to the second memory array in the second type of DRAM are lower in energy consumption than accesses to the first memory array in the first type of DRAM.

Louie, US 20190180807 A1 is not prior art.

Jeddeloh, US 20140281204 A1 does not appear to disclose one second integrated circuit including a second type of DRAM, wherein a second memory array in the second type of DRAM is less dense than a first memory array in the first type of DRAM.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 – 05/19/2022